Shulman, Presiding Judge.
Plaintiff-appellant brought suit in contract to collect monies allegedly owing from the defendant for the purchase of certain property. (For a prior appeal of this case, see Drummond v. Brown, 149 Ga. App. 248 (253 SE2d 868)).. Defendant-appellee asserted failure of consideration as a defense to payment on the contract and sought damages for fraud. From a verdict and judgment in favor of defendant on her counterclaim in the amount of $1,500, plaintiff appeals on the general grounds. We affirm.
The evidence presented at trial showed that despite the fact that plaintiff had contracted to sell defendant certain enumerated items of property, she refused to give defendant possession of certain of these items. Upon defendant’s discovery that some of the bargained-for items were not included in the purchased property, defendant refused to make payment for the property, whereupon plaintiff removed from defendant’s possession that property which had previously been delivered to defendant pursuant to the parties’ contractual agreement.
The jury was also authorized to find that plaintiff committed fraud in the sale of the property and that there was, as defendant argued, a failure of consideration. Moreover, the jury was warranted in finding that defendant suffered damages from such fraud in the amount of the verdict rendered.
Since the verdict and judgment were supported by the evidence, plaintiffs enumerations of error, all of which address themselves to the general grounds, are without merit.

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.

Preston L. Holland, for appellant.
Tyrone Elliott, for appellee.